DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 13 August 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 13 May 2021. Claims 1, 3, 5-9, 12-17, 19-22, and 25-26 are currently pending.
Specification
The disclosure is objected to because of the following informalities: Element 160 is referred to in the drawings (Fig. 6A) and in paragraph 0185 as "validation sensors" but is referred to throughout the specification as "orientation sensor" (Paragraphs 0091-0092 and 0097-0100). Either the specification alone or both the specification and drawings should be amended to utilize consistent terminology or otherwise clarify that a "validation sensor" is the same as an "orientation sensor".  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "analyzing, by the first processing element or the second processing element, the urine level and duration data; determining, by the first processing element or the second processing element or the second processing element, a urine flow rate and a urine volume; and generating, by the second processing element, a graphical output of the urine flow rate, duration, urine volume and timestamp data to develop a treatment plan". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 25 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 25, the limitations "analyzing, by the first processing element or the second processing element, the urine level and duration data; determining, by the first processing element or the second processing element 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites “providing a uroflowmeter, including: a flow chamber configured to receive a flow of urine; a buoyant float within the flow chamber, the buoyant float positionable according to a fill level of urine within the flow chamber; a sensor coupled to the buoyant float and configured to generate urine level and duration data; a first processing element configured to receive the urine level and duration data, wherein the first processing element is in communication with a second processing element associated with a voiding diary system; transmitting, by the first processing element, the urine level and duration data and a timestamp to the second processing element”. This additional limitation constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic uroflowmeter for measuring various parameters of urine flow, a generic sensor for generating liquid level data, and generic processing or computing units which Holt (U.S. 20200209044 A1) describes as well understood and conventional in its description of “currently, uroflowmetry is a stand-alone test that measures the urine voided volume, flow profile…” (Paragraph 0134), the collection device may utilize “other types of sensors, such as resistive, magnetic…mechanical (such as weight based, pressure based, float based)…can also be used…to measure at least one of a flow rate of the urine…a level of the urine…a 
	Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner including personal observation and utilizing a pen and paper to create a graph utilizing the observations) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 25 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 25 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 26 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
Besides the abstract idea of claim 25, claim 26 recites the limitation “providing additional data related to total volume of urine output.” The claim element of claim 25 of a method of processing data from a uroflowmeter is recited with a high level of generality (as written, the various steps including providing additional data may be carried out by a person in any undefined manner such as making a visual determination and personal judgement). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 25, claim 55 recites the limitation “providing additional data including at least one of data related to fluid intake, bladder leaks, bedtime, and awake time.” The claim element of claim 25 of a method of processing data from a uroflowmeter is recited with a high level of generality (as written, the various steps including providing additional data may be carried out by a person in any undefined manner such as making a visual determination and personal judgement). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 5-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being obvious over Lemke (WO 9925246 A1) in view of Tesar (U.S. Patent No. 9885598 B2).


Regarding claim 5, Lemke and Tesar teach the uroflowmeter of claim 1. Lemke further teaches a funnel (Page 5 of the translation, collecting trough 11 is essentially funnel-shaped) that directs the flow of urine into a reservoir space of the flow chamber (Page 5, collecting trough 11 is arranged above a urinal 3; Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal).
Regarding claim 6, Lemke and Tesar teach the uroflowmeter of claim 5. Lemke further teaches the funnel produces a smooth flow of urine into the flow chamber (Page 4 of the translation--The collection trough may include a protective grille which smooths and dampens the urine jet).
Regarding claim 7, Lemke and Tesar teach the uroflowmeter of claim 1. Lemke further teaches wherein: the flow chamber defines an inlet that receives the flow of urine (Page 6 of the translation—urine jet is directed against the baffle plate; baffle plate 13 is arranged within the open upper portion of of device 1, Fig. 1); and an outlet that evacuates urine from the flow chamber (Page 3 of the translation—the device can thus be used in any normal toilet bowl…or in a conventional urinal) at a predetermined rate (Page 3 of the translation—drain for the controlled drainage of urine from the collecting trough). As Lemke describes the device may be used in any toilet setting, such that the urine 
Regarding claim 8, Lemke and Tesar teach the uroflowmeter of claim 7. Lemke further teaches wherein the outlet is defined by a T-shaped slot (Lower curved area of collecting trough 11 is a hollow slot that is substantially T-shaped in a vertical cross-section, wherefrom urine drains via an outlet hole 12, Figs. 1 and 3)
Regarding claim 9, Lemke and Tesar teach the uroflowmeter of claim 7. Lemke further teaches electronics (Piezoelectric film 17, measuring amplifier 35, processor 37, output unit 7, Fig. 3) that determine a fill volume of the flow chamber (Page 3 of the translation—weight of the liquid is determined via the distance between the collecting trough and the measuring element) using the movement of the magnet (Page 6 of the translation—the change in the distance between the magnets 23 and 25 is detected by a Hall sensor 33).
Regarding claim 12, Lemke and Tesar teach the uroflowmeter of claim 7. Lemke further teaches a funnel at least partially received within the inlet and having one or more contoured surfaces (Collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces, Fig. 1 and 3).
Regarding claim 13, Lemke and Tesar teach the uroflowmeter of claim 2. Tesar teaches a float and sensor configuration that may be combined with the remaining system of Lemke. Lemke further teaches a structural member adapted to prevent the flow of urine from overrunning a top of the float (Page 4 of the translation—protective grill 19 smooths and dampens the urine jet; Page 6 of translation—urine jet first hits baffle plate 13 which directs the jet downward to collection trough 11, preventing any overrunning). It would have been obvious to one having ordinary skill in the art at the 
Regarding claim 14, Lemke teaches a uroflowmeter (Page 2 of translation, description—device for measuring urine flow) comprising: a flow chamber defining a reservoir space (Device 1, Fig. 1), the reservoir space having an inlet configured to receive a flow of urine (Page 6 of the translation—urine jet is directed against the baffle plate; baffle plate 13 is arranged within the open upper portion of urinal 3 of device 1, Fig. 1) and an outlet, positioned away from the inlet, and configured to empty the reservoir space (Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal; Page 3 of the translation—the device can thus be used in any normal toilet bowl…or in a conventional urinal in order to drain the urinal chamber of the device); a funnel at least partially received within the inlet and having one or more contoured surfaces (Fig. 1 and 3—collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces); and electronics associated with the flow chamber responsive to the flow of urine (Piezoelectric film 17, measuring amplifier 35, Hall sensor 33, processor 37, output unit 7, optical color sensor 39, Fig. 3). However, Lemke does not specifically teach a buoyant float within the flow chamber, the buoyant float positionable according to the level of urine within the flow chamber; and electronics coupled to the buoyant float. Tesar teaches an apparatus for measurement of a filling level of a container, wherein the apparatus includes a float element (Float 18, Figs. 1A-1B) which is positionable according to the filling level of the container (Abstract) and which is connected by a measurement arm (measurement arm 12, Figs. 1A-1B) to a magnet (magnet element 24, Figs. 1A-1B), which is sensed by a sensing element, wherein the sensing element of the float includes electronics to output a measurement signal (Abstract; column 3, lines 24-28; column 5, lines 42-48). It would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 15, Lemke and Tesar teach the uroflowmeter of claim 14. Lemke further teaches where the electronics comprise a sensor (Hall sensor 33, optical color sensor 39, Fig. 3) associated with the flow chamber that detects a parameter of urine received in the chamber (Page 6 of the translation—optical color sensor additionally provided to determine color change…urine is passed into the collecting trough, which increases its weight…and deflects it around the bearing…change in distance between magnets is detected by a Hall sensor). Tesar additionally teaches where the electronics comprise a sensor (Sensing element 26, Figs. 1A-1B) associated with the flow chamber that detects a parameter of urine received in the chamber (Abstract; Column 3, lines 28-33—the sensor element can be used to detect position changes of the magnet element, while the magnet changes position according to the fill level of urine such that fill level is a parameter; column 5, lines 42-48).
Regarding claim 16, Lemke and Tesar teach the uroflowmeter of claim 14. Lemke further teaches the uroflowmeter further comprises a magnet (Magnet 23, Fig. 1 and Fig. 3) positionally responsive to the flow of urine (Page 6-7 of translation, description—weight force generated by urine entering the collecting trough causes the trough to rotate around the bearing and magnet 23 arranged in the side wall of the collecting trough is moved downward); and the sensor further detects a movement of the magnet (Page 7 of translation--the magnet moving causes its distance from the measuring element to increase, the changed distance is detected by the measuring element 33; measuring element/Hall sensor 33, Fig. 3). Tesar additionally teaches a magnet (Magnet element 24, Figs. 1A-1B) positionally responsive to the flow of urine (Abstract—the float element changes position depending on a filling level…a magnet is connected to one end of a measuring arm whose other end is connected to the float element, such that the magnet is positionally responsive to the flow of urine) and the sensor further detects a movement of the magnet (Column 3, lines 28-33—the sensor element can 
Regarding claim 17, Lemke and Tesar teach the uroflowmeter of claim 14. Lemke further teaches where the flow chamber comprises contoured side walls (Collecting trough 11 of device 1 includes curved walls, Fig. 1 and Fig. 3).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Tesar, further in view of Muller (U.S. Patent No. 4569090 A)
Regarding claim 19, Lemke and Tesar teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar teaches wherein the outlet is a triangular-shaped slot. Teaches a urine collection device including an overflow hole shaped like a triangle (Column 4, lines 19-20—Overflow hole 40 in the form of an inverted triangle). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the triangular hole of Muller in order to predictably improve the ability of the device to drain rapidly, which would prevent overflowing, which would cause inaccurate measuring of a urine volume.
Regarding claim 20, Lemke and Tesar teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar teaches where the triangular-shaped slot empties the reservoir space at an increasing rate as the reservoir space fills with urine. Muller teaches a urine collection device including an overflow hole shaped like a triangle wherein the hole empties urine at an increasing rate as the space fills (Column 4, lines 27-30—Inverted triangular form has the effect of automatically increasing the outflow of urine therefrom with a rise in the urine level). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the triangular hole of Muller in order to predictably improve the ability of the device to be used without overflowing, which would cause inaccurate measuring of a urine volume.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Tesar, further in view of Holt (U.S. 20200209044 A1).
Regarding claim 21, Lemke and Tesar teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar teaches the uroflowmeter further comprising a detachable handle. Holt teaches a uroflowmetry device including a disposable container portion and a reusable handle portion which can be detached from a used container and reattached to a new container (Paragraph 0068—container portion is disposable…electronics portion is not disposable and is intended to be reused multiple times…electronics portion is built into a handle on the container portion). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the portability of the device in a hygienic manner, as the handle would allow the device to be held rather than requiring a mount, while also preventing the user’s hands from coming into contact with the flow chamber of the device.
Regarding claim 22, Lemke and Tesar teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar teaches wherein the handle houses one or more of the electronics. Holt teaches a uroflowmetry device including a handle which may contain an electronics portion (Paragraph 0068—container portion is disposable…electronics portion is not disposable and is intended to be reused multiple times…electronics portion is built into a handle on the container portion). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the portability of the device while minimizing cost, as the device would not require a mount and the electronics would not need to be replaced with each new flow chamber.
Claims 25-26 and 55 is/are rejected under 35 U.S.C. 103 as being obvious over Holt in view of Tesar.


Regarding claim 55, Holt teaches the method of claim 25, further comprising providing additional data including at least one of data related to fluid intake (Paragraph 0128—may include a fluid consumption or intake app that tracks fluids consumed and sends data wirelessly), bladder leaks, bedtime, and awake time.
Response to Arguments
Regarding page 11 of applicant’s remarks filed 13 August 2021, with respect to the drawings, it is noted that the previous action contained a typo relating to reference character 162; this has been corrected in the instant office action to relate to reference character 160. At present, the specification is objected to regarding reference character 160, but as noted above alongside the objection, applicant may attempt to overcome the objection through amendments to the drawings and/or the specification.
Applicant's arguments filed 13 August 2021 regarding the rejection of claims 25-26 under 35 U.S.C. 101 have been fully considered but they are not persuasive. In particular, the applicant argues that the amendments, which constitute the inclusion of various hardware elements, integrates the abstract idea into a practical application. However, As discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described additional elements still fall into the mental process group of abstract ideas which can be completed by a human, even if requiring the use of a physical aid, wherein the physical aid can be viewed as nothing more than an attempt to generally link the use of the .
Applicant’s arguments, see pages 13-16 of applicant's remarks, filed 13 August 2021, with respect to the rejection(s) of claim(s) 1, 3, 5-9, 12-17, 19-22, and 25-26 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tesar as discussed in further detail above in this action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo (KR 20180036022 A) teaches a smart urine bag with means for detecting urine volume (Abstract) which includes a buoyant float (Buoy 23, Figs. 4-5) within the flow chamber (Description—The buoy is disposed in the inner space 20a of casing 21, Figs. 4-5) which is positionable according to the level of urine within the flow chamber (Description—The buoy floats on the urine surface introduced into the inner space and moves up and down in accordance with the change in the amount of urine) wherein the buoy includes an additional element to be sensed by an adjacent sensor (Description—an infrared ray reflector is attached to the upper surface of the buoy to reflect an infrared ray incident from the distance measuring sensor located on the casing) and wherein a change in the position of the buoyant float causes 
Cheng (CN 205494247 U) teaches a urinal including a urine containing chamber wherein the chamber is provided with a buoy for marking the liquid level of urine, such that the buoy is positionable according to the fill level of urine in the chamber (Abstract).
Knight (U.S. 20130143252 A1) teaches a urine collection container (Container 10, Fig. 3) which includes a buoyant spherical bead (Bead 13, Fig. 3) which is positionable according to the level of urine (Paragraph 0068), wherein the container additionally includes a funnel (Funnel 3, Fig. 3; Paragraph 0068).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791